Citation Nr: 1402998	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 1010 decision by the Wichita, Kansas, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for the benefit sought on appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  38 C.F.R. § 20.704(e) (2013).

In his substantive appeal, the Veteran requested a hearing before a member of the Board.  In January 2012, the Veteran's representative withdrew this hearing request.

It is noted that the evaluation for service-connected posttraumatic stress disorder was increased to 70 percent disabling by way of a December 2012 rating decision.  

However, the Veteran indicated in his TDIU claim form that his unemployability resulted not only from PTSD but also from a service-connected enlarged heart.  The issue of entitlement to service connection for a heart disorder has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of TDIU must be remanded for further development

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The Board finds that the Veteran's TDIU claim is inextricably intertwined with the claim for service connection referred to the RO in the Introduction.  Accordingly, appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because those issues are inextricably intertwined and must first be addressed by the AMC or RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim for TDIU, including any updated VA treatment records since April 2010.

2.  The Veteran's Virtual VA record indicates that development occurred at the RO concerning PTSD (and other issues) while the claims folder was at the Board.  Accordingly, the RO or AMC should obtain any temporary folders and associate them with the record before the case is returned to the Board.

3.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If the claim for TDIU remains denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.  [NOTE:  THE ISSUE PERTAINING TO SERVICE CONNECTION FOR A HEART DISORDER WHICH WAS REFERRED TO THE AOJ IN THE INTRODUCTION IS INEXTRICABLY INTERTWINED WITH THE ISSUE ON APPEAL]

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

